Citation Nr: 1114622	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to March 2006.

This matter comes before the Board on appeal from a February 2008 rating decision issued by the Roanoke, Virginia, Regional Office (RO), which, in pertinent part, denied the claim for service connection for sleep apnea.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The evidence of record does not demonstrate sleep apnea was apparent during active service or developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in June 2007 and September 2009.  The letter informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in the June 2007 VCAA letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Service, post-service, and private treatment records have been obtained and associated with the claims file.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owen v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010). 

Factual Background

Service treatment records (STRs) were silent for any complaints, findings, or treatment of sleep apnea.  In reports of medical history dated in May 1986, December 1991, and April 1996, the Veteran denied frequent trouble sleeping.  STRs dated in February and September 2004 included a checklist for listing symptoms.  The Veteran did not check off the symptom "sleep disturbance", nor were complaints of sleep problems noted in the history provided by the Veteran.  When seen in February and July 2005 for complaints of neck and kidney pain, there was no mention of sleep problems of any type.  A separation examination was not associated with the claims file.

In an August 2006 post-service treatment note from the Naval Medical Center (NMC) Portsmouth, the Veteran was evaluated for polycystic kidney disease and reported symptoms of significant nocturia, inability to sleep well, and tiredness.  He desired medication for pain control.  The examining physician referred the Veteran for a sleep study to assess for sleep apnea.  In another August 2006 treatment note from NMC Portsmouth, the Veteran reported continued nocturia, daytime dribbling, fitful sleep, excessive daytime somnolence, and periods where he woke himself up from snoring at night.  

An August 2006 order request for a nephrology consultation revealed the appointment was deferred for two visits due to a backlog of greater than 90 days.

In a December 2006 NMC Portsmouth note, the Veteran again complained of nocturia, daytime dribbling, fitful sleep, excessive daytime somnolence, and periods where he woke himself up from snoring at night.  The examining physician previously referred him for a sleep study, but noted that it was difficult for the Veteran to get the referral and he had not been seen at the time of the examination.  

In a January 2007 treatment note from Tidewater Neurologists and Sleep Disorder Specialists, Inc. (Tidewater), the Veteran complained of four years of snoring and waking up gasping.  A February 2007 polysomnogram report by Tidewater diagnosed severe obstructive sleep apnea.  

In an April 2007 Portsmouth NMC note, the examining physician noted the sleep study was completed and showed the Veteran had severe sleep apnea.

In an October 2007 Portsmouth NMC note, the Veteran reported continued nocturia and chronic fatigue.  

In March 2008 correspondence, S. W. G., M.D., wrote that the Veteran was followed at the NMC Portsmouth nephrology clinic.  He indicated that the previous nephrologist had ordered a sleep study which demonstrated sleep apnea, and the sleep apnea was presently treated with a continuous positive airway pressure (CPAP) machine.  

In a March 2008 statement, the Veteran wrote that he retired in April 2006 and had a sleep study done in January 2007.  He related that his doctors wanted him to have a sleep study done before he retired.  The Veteran alleged that he had sleep apnea before his discharge from service, but he did not have time to get the sleep study done before he retired.

Tidewater continued to follow the Veteran's sleep apnea in April 2009.  

In August 2009 and September 2009 Tidewater notes concerning hypersomnia, the examiner noted the Veteran's sleep apnea was stable with the CPAP.  

In a July 2010 letter, S. M. H., M.D., a Sentara Family Medicine physician, wrote that he cared for the Veteran's multiple medical issues, including sleep apnea, since 2007.  The doctor referenced orthopedic and kidney issues that were documented within the Veteran's service treatment records and opined that these were almost certainly issues that were related to service.  He did not indicate any link to sleep apnea and service.  

In November 2010 correspondence, A. Z., M.D., of the Nephrology Associates of Tidewater, Ltd., wrote that he treated the Veteran for polycystic kidney disease, chronic kidney disease, and labile hypertension.  He noted the Veteran had a history of sleep apnea.  The doctor suggested sleep apnea could contribute to uncontrolled high blood pressure.  

Analysis

Based upon the evidence of record, the Board finds that the Veteran's sleep apnea is not shown to have developed as a result of an established event, injury, or disease during active service.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that the Veteran claims that his sleep apnea began in service; the Board finds that the medical evidence of record outweighs the Veteran's assertion.  

Service treatment records were silent for complaints in service for any sleep disorders or symptoms of sleep disorders.  Despite a current diagnosis of sleep apnea, there are no medical statements or opinions of record that relate the Veteran's sleep apnea to service or to any incident of service.  There is only the Veteran's contention that his sleep apnea began in service; this unsubstantiated assertion amounts to an opinion about a matter of medical causation.  

In a March 2008 statement, the Veteran alleged that his doctors wanted him to have a sleep study done before he retired.  He stated that he retired in April 2006 and the sleep study was conducted in January 2007.   However, the Board notes the first documented complaint of sleep problems was post-service, in an August 2006 NMC Portsmouth treatment note.  In the August 2006 consultation, several months after the Veteran's discharge from service in March 2006 (per the DD-214 associated with the claims file), the examining physician referred the Veteran for a sleep study.  There is evidence within the record that there was a significant backlog for nephrology appointments, but the evidence does not support a finding that the sleep study was requested prior to the Veteran's discharge from service.  

It is now well established that a lay person such as the Veteran is not competent to opine on matters beyond the scope of his competence, such as medical knowledge pertaining to the diagnosis or cause of a disease, and his opinion that his current sleep apnea is related to service is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Board acknowledges that the Veteran is competent to report difficulty sleeping, but a determination of the etiology of the disability requires medical knowledge that the Veteran is not shown to have; thus he is not competent (i.e., professionally qualified) to offer an opinion as to whether his sleep apnea had its onset in service or is causally related to any incident of service.

The Board has considered a In a January 2007 Tidewater treatment note, in which the Veteran complained of four years of snoring and waking up gasping.  While the private medical records indicate that the Veteran's current disability is related to service (as the Veteran alleged he began snoring during service four years earlier), this evidence is not based on a documented complaint in service.  The Board finds that such reports have limited probative value as they are merely a recitation of the Veteran's self-reported and unsubstantiated history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value.)  

The Board also notes that the Veteran's assertions, no matter how sincere, are not probative of a medical nexus between the claimed disability and an in-service disease, injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 (1999).  His statements are not, therefore, probative of the etiology of his current sleep apnea, including whether there is a relationship to service.

For the foregoing reasons, the claim for service connection for sleep apnea must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


